Title: To Thomas Jefferson from DeWitt Clinton, 5 June 1805
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 5 June 1805
                  
                  I have seen a project of a Bridge over the Navy Dam at the Wallabocht on L Island. From my knowledge of the situation of the Navy Yard and the Country generally I can confidently assure you, that this erection will not in the least injure the public property & that it will greatly aid the general convenience. I beg leave therefore to solicit your prompt & favorable interposition. I have the honor to be Yours respectfully
                  
                     DeWitt Clinton 
                     
                  
                  
                     An early decision is important to the progress of the Work.
                  
               